Ruffin, Judge.
On September 17, 1997, Charles Jones pled guilty to theft by taking, and the trial court sentenced him to serve ten years. In August 2000, Jones filed an extraordinary motion, seeking a reduction in sentence, and the trial court granted the motion, reducing Jones’ sentence to four years confinement and six years probation. The State appeals, arguing that the trial court lacked authority to modify Jones’ sentence. We agree and reverse.
It is well settled that a “trial court’s authority to vacate or modify a judgment ends with the expiration of the term of court in which the judgment was entered.”1 This is so because courts must “give stability to their decisions by maintaining the finality of judgments.”2 As this Court has recognized, “[c]ourts cannot at their pleasure reopen questions which have been concluded by solemn adjudication. There must be some point at which stare decisis applies, and that point, with respect to a judgment upon the merits, unexcepted to, is the conclusion of the term at which it is rendered.”3
Here, the trial court originally sentenced Jones in September 1997. Thus, the term of court expired long before Jones filed his motion to modify the sentence.4 Jones does not contend that his original sentence was void or that there is any other factor that would extend the trial court’s authority to modify his sentence beyond the term of court in which it was entered.5 It follows that the court erred in considering Johnson’s motion to modify his sentence.

Judgment reversed.


Johnson, P. J., and Ellington, J., concur.

*200Decided April 12, 2001.
Daniel J. Craig, District Attorney, for appellant.
Richard T. Pacheco II, for appellee.

 McBee v. State, 239 Ga. App. 314 (521 SE2d 209) (1999). See also Latham v. State, 225 Ga. App. 147, 148-149 (483 SE2d 322) (1997); State v. Eight, 175 Ga. App. 65, 66 (1) (332 SE2d 363) (1985).


 Latham, supra at 148.


 (Punctuation omitted.) Id.


 See OCGA § 15-6-3 (5) (C).


 Compare McBee, supra.